Citation Nr: 1328384	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
claimed as due to undiagnosed illness.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss.

3.  Entitlement to service connection for joint pain of the 
shoulders, to include bilateral degenerative joint disease 
of the shoulders, claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1976 to February 
1984 and from November 1990 to June 1991. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision by the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional 
Office (RO).

In September 2011, the Veteran withdrew his request for a 
Board hearing.

In December 2012, the Board remanded these claims for 
further development.

A February 2013 VA examination addressing the presence of 
joint pain shows bilateral degenerative joint disease of the 
shoulders.  Therefore, the issue pertaining to service 
connection for joint pain includes the right shoulder and 
the issues are as stated on the title page.
 
The issue of entitlement to service connection for joint 
pain of the shoulders, to include bilateral degenerative 
joint disease of the shoulders, claimed as an undiagnosed 
illness, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The weight of the evidence is against findings that the 
Veteran's complaints of sleep apnea since he filed his claim 
in January 2007 are attributable to undiagnosed illness; 
that sleep apnea was demonstrated in-service; or that there 
is a nexus between the current diagnosis of sleep apnea and 
service.

2.  Service connection is in effect for posttraumatic stress 
disorder.

3.  The weight of the evidence is against a finding that the 
Veteran's complaints of memory loss since he filed his claim 
in January 2007 are attributable to an undiagnosed illness.

4.  The weight of the evidence shows that the memory loss is 
a symptom of the service-connected posttraumatic stress 
disorder.


CONCLUSIONS OF LAW

1.  Sleep apnea, to include due to an undiagnosed illness, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp 
2012); 38 C.F.R. §§  3.159, 3.303, 3.317 (2012).

2.  An undiagnosed illness manifested by memory loss that is 
separate from the service-connected posttraumatic stress 
disorder was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§  3.159, 3.303, 3.317.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in January, May, June, August, and 
October 2007, and January 2013 (pursuant to the December 
2012 Board remand) of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  In the 
January 2007 letter, VA notified the appellant of how VA 
determines the disability rating and effective date.  The 
claims were most recently readjudicated in a March 2013 
supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
The RO and AMC obtained VA treatment records, to include 
pursuant to the December 2012 Board remand.  

A January 2007 VA Persian Gulf Registry examination report 
shows that the claimant reported that a sleep study in 1995 
revealed a diagnosis of sleep apnea.  A February 2007 VA 
treatment record reflects that the Veteran reported that 
sleep apnea was diagnosed 10 years ago.  At the April 2008 
VA Gulf War guidelines examination, it was noted that the 
claimant underwent a sleep study in March 2007.  At the 
February 2013 sleep apnea examination, the appellant 
reported that he first became aware of his sleep problem in 
1993 due to his spouse's reporting and that  he underwent a 
sleep study within three years of leaving active service in 
June 1991 at which time sleep apnea diagnosed.  

Pursuant to the December 2012 remand, the AMC asked the 
Veteran in a January 2013 VCAA letter to identify the 
provider of the March 2007 sleep study and all other 
providers of treatment for sleep apnea and authorize the 
release of that study and all treatment records.  The 
appellant did not respond to the correspondence by 
identifying and submitting an authorization of release of 
records for the March 2007 sleep study, any other purported 
sleep study, or other treatment records for his sleep apnea, 
nor did he submit records from any medical providers, to 
include whoever performed the sleep study ostensibly done in 
March 2007 as well as any other alleged sleep studies.  The 
Board recognizes that other dates that had been put forth by 
the Veteran for a sleep study were not specifically 
identified in the January 2013 notice letter.  However, 
based on the Veteran's varying reports as to the dates of 
sleep studies and when sleep apnea was diagnosed, it is not 
clear how many sleep studies were performed or when any of 
them were conducted.  Nevertheless, given that the notice 
letter invited the Veteran to identify all treatment 
providers relevant to his claim for sleep apnea, in addition 
to stressing the need for the March 2007 sleep study, the 
Board finds that the duty to assist in obtaining relevant 
records was satisfied to the extent possible in that the 
Veteran was clearly put on notice that the reports of any 
and all sleep studies would be relevant to his claim.

Furthermore, VA's duty to assist the Veteran is not a one-
way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
Rather, VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim with the appellant only in a 
passive role.  If the claimant wants help, he cannot now 
passively wait when he has the ability - in this case the 
ability to authorize the release of relevant records from 
providers of treatment of his sleep apnea, to include the 
provider who conducted a sleep study purported in March 2007 
- that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 406 (1991).  Given the 
Veteran's failure to respond, no further development with 
regard to obtaining any additional private treatment records 
is necessary.  

The appellant underwent VA mental disorders examinations in 
April 2008 and November 2011 as well as VA mental disorders 
and sleep apnea examinations in January and February 2013, 
respectively, pursuant to the December 2012 Board remand.  
The Board notes that the VA examinations provided sufficient 
clinical findings so as to allow the Board to address 
whether the claimant has an undiagnosed illness manifested 
by memory loss, and whether his sleep apnea is related to 
active service.  Therefore, the Board finds that these 
examinations are adequate on which to base a decision.

In light of the above, the AMC complied with the directives 
of the December 2012 Board remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303. 

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which 
became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317; 76 Fed. Reg. 81,834.
 
The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War. 38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and 
the airspace above these locations.  38 C.F.R. § 
3.317(d)(2).
 
A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and any diagnosed illness that the Secretary determines.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).
 
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).
 
Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, signs 
or symptoms involving sleep disturbances and 
neuropsychological signs or symptoms.  38 C.F.R. § 3.317(b).
 
In cases where a veteran applies for service connection 
under 38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 
U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement 
that there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).

Analysis

Sleep apnea, claimed as due to undiagnosed illness

The Veteran served on active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War. 38 C.F.R. § 3.317(d)(1). 

The weight of the evidence is against a finding that the 
Veteran's complaints of sleep apnea since he filed his claim 
in January 2007 are attributable to an undiagnosed illness.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Instead, the weight 
of the evidence, specifically VA treatment and examination 
reports, shows that sleep apnea is a diagnosed disorder.  
Accordingly, there is no basis for his claim that his sleep 
apnea is due to an undiagnosed illness occasioned by service 
in the Persian Gulf.  As the appellant's claimed sleep apnea 
have been diagnosed as known disorder, i.e., sleep apnea and 
not a sleep disturbance with sleep-apnea-like symptomatology 
due to an undiagnosed illness, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable.  

The Board has reviewed all of the evidence of record, to 
include service treatment records and VA treatment and 
examination reports.  The weight of the evidence is against 
findings that that sleep apnea was demonstrated in-service 
or that there is a nexus between the current diagnosis of 
sleep apnea and service.

The service treatment records from both periods of service 
show no diagnoses of sleep apnea and no complaints or 
findings of sleep disturbance.  At the April 1991 separation 
examination, the neurological system was normal and the 
Veteran denied any history of frequent trouble sleeping.

The February 2013 VA sleep apnea VA examiner opined that the 
sleep apnea was less likely than not (less than 50 percent 
probability) incurred in or caused by the claimed in-service 
injury, event, or illness.  The examiner's basis was that no 
nexus was found in the record to link sleep apnea to active 
service.  The examiner noted that the Veteran reported that 
he had a sleep study diagnosing sleep apnea within three 
years of leaving active service.  The examiner added that if 
these records were located, it may be useful to review the 
records and the history stated in the record.  The Board 
again notes that the Veteran was asked to identify and 
authorize the release of all treatment records related to 
sleep apnea in a January 2013 letter and that he did not 
respond to that letter.

The Board has considered the Veteran's assertion in his 
January 2007 claim that his sleep apnea began in June 1991 
and thus his implication that his sleep disturbance 
symptomatology began in June 1991.  The appellant is 
competent to report this history of symptoms.  The Board, 
however, does not find him credible because of his 
conflicting reporting as to the dates of onset and when he 
began treatment.

Furthermore, although lay persons are competent to provide 
opinions on some medical issues, see Kahana v. Shinseki, 24 
Vet. App. 428, 435 (2011), as to the specific issue in this 
case, the relationship between his sleep apnea and his 
military service, falls outside the realm of common 
knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 
n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose 
cancer). 

In summary, for the reasons and bases set forth above, the 
Board concludes that the most credible and probative 
evidence weighs strongly against finding that his sleep 
apnea is related to service.  Therefore, the preponderance 
of the evidence is against the claim, and it is denied.

An undiagnosed illness manifested by memory loss

There is conflicting medical evidence on whether the Veteran 
has an undiagnosed illness manifested by memory loss as 
opposed to a diagnosed disorder.

On the one hand, the April 2008 VA mental disorders examiner 
did not diagnose an Axis I disorder.  The examiner opined 
that the mild memory impairment was more likely than not an 
undiagnosed Persian Gulf War illness.

On the other hand, the January 2007 VA Persian Gulf Registry 
examiner opined that the memory loss may be related to sleep 
apnea.  VA treatment records show that following 
neuropsychological testing in April 2007, the 
neuropsychologist stated that the Veteran's depression 
likely impacts his attention and thus his memory.  The 
January 2013 VA posttraumatic stress disorder examiner 
opined that there is a greater than 50 percent probability 
that the appellant's memory loss is the result of 
posttraumatic stress disorder.  

The Board places little weight on the April 2008 VA mental 
disorders examiner's opinion because subsequent VA treatment 
records show diagnoses of Axis I disorders - posttraumatic 
stress disorder and depression.  For the same reason, the 
Board places great weight on the opinions of the April 2007 
VA neuropsychologist and the January 2013 VA posttraumatic 
stress disorder examiner because these opinions are 
supported by VA treatment records showing Axis I diagnoses.  
Thus, the symptom of the memory loss is already contemplated 
in the service-connected posttraumatic stress disorder.  

To the extent that it has been suggested that the memory 
loss is also related to sleep apnea, as noted above, the 
Board is denying service connection for sleep apnea and thus 
that disorder is also a non-service-connected disorder.

In his March 2010 VA Form 9, the Veteran attributed his 
memory loss to an undiagnosed illness.  Although lay persons 
are competent to provide opinions on some medical issues, 
see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to 
the specific issue in this case, the relationship between 
his memory loss and his military service, falls outside the 
realm of common knowledge of a lay person.  See Jandreau, 
492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not 
competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the 
Board concludes that the most credible and probative 
evidence weighs strongly against finding that the Veteran's 
complaints of memory loss since he filed his claim in 
January 2007 are attributable to an undiagnosed illness.  
Therefore, the preponderance of the evidence is against the 
claim, and it is denied.


ORDER

Service connection for sleep apnea, claimed as due to 
undiagnosed illness, is denied.

Service connection for an undiagnosed illness manifested by 
memory loss is denied.


REMAND

As to the joint pain in the shoulders, the Board directed 
the AMC to obtain medical opinions on (1) whether there is a 
50 percent or better probability that the claimant's left 
shoulder degenerative joint disease is related to active 
service, to include the assault in January 1977 and/or the 
acute upper back strain in February 1983; and (2) for any 
pain in any joint can be attributed to an underlying 
disability, whether there is a 50 percent or better 
probability that such disability is related to service.

The claimant has left shoulder degenerative joint disease.  
The Veteran was assaulted in January 1977.  He suffered 
tender left trapezius and deltoid muscles.  The diagnosis 
was minor multiple soft-tissue injuries.  In February 1983, 
the appellant complained of a tender upper back.  The 
assessment included acute upper back strain.  Although the 
Veteran reported to the February 2013 VA examiner did not 
remember suffering any shoulder injuries, that examiner 
stated that there was no record of a shoulder injury found 
in the record.  This opinion is not supported by the service 
treatment records, and another VA medical opinion is 
necessary. 

The February 2013 VA examiner diagnosed an underlying 
disability in the right shoulder - degenerative joint 
disease.  The examiner did not address whether the 
degenerative joint disease of the right shoulder was related 
to active service.  Thus, another VA medical opinion is 
required.

In short, the AMC did not comply with the directives of the 
December 2012 remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file 
to be reviewed by the February 2013 VA 
examiner for preparation of an addendum to 
the examination report.  If that examiner 
is unavailable, arrange for the claims 
file to be reviewed by another medical 
professional, and if that medical 
professional deems it appropriate, 
schedule the Veteran for another 
examination. 

The examiner should opine as to whether 
there is a 50 percent or better 
probability that the claimant's left 
shoulder degenerative joint disease is 
related to active service, to include the 
assault in January 1977 resulting in 
tender left trapezius and deltoid muscles, 
and/or the acute upper back strain in 
February 1983.  

The examiner should opine as to whether 
there is a 50 percent or better 
probability that the claimant's right 
shoulder degenerative joint disease is 
related to active service, to include the 
acute upper back strain with an increase 
in spasms in the right upper trapezius in 
February 1983.

A complete rationale for any opinion 
offered must be provided.

2.  The Veteran is to be notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2012).

3.  After the development requested, the 
AMC should review the addendum to the 
February 2012 examination report or, if 
applicable, the new examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
any addendum or report is deficient in any 
manner, the AMC must implement corrective 
procedures at once.

4.  Thereafter, the AMC must readjudicate 
the issue on appeal.  If the benefit is 
not granted, the appellant must be 
furnished with a supplemental statement of 
the case, with a copy to his 
representative, and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


